
	
		II
		Calendar No. 453
		109th CONGRESS
		2d Session
		S. 559
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2005
			Mr. Biden (for himself,
			 Mr. Lugar, Mr.
			 Durbin, Ms. Mikulski,
			 Mr. Hagel, Mr.
			 Johnson, Mr. Lautenberg,
			 Mrs. Feinstein, Ms. Landrieu, Mr.
			 Feingold, Mr. Dorgan, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			May 25, 2006
			Reported by Mr. Lugar,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To make the protection of vulnerable populations,
		  especially women and children, who are affected by a humanitarian emergency a
		  priority of the United States Government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protection of Vulnerable Populations During Humanitarian Emergencies Act
			 of 2005.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Findings.
				TITLE I—PROGRAM AND POLICY
				COORDINATION
				Sec. 101. Requirement to develop
				integrated strategy.
				Sec. 102. Designation of
				coordinator.
				TITLE II—PREVENTION AND
				PREPAREDNESS
				Sec. 201. Reporting and monitoring
				systems.
				Sec. 202. Protection training and
				expertise.
				TITLE III—PROTECTION OF REFUGEES AND
				INTERNALLY DISPLACED PERSONS
				Sec. 301. Codes of conduct.
				Sec. 302. Health services for refugees and
				displaced persons.
				Sec. 303. Economic self-sufficiency of
				vulnerable populations affected by a humanitarian emergency.
				Sec. 304. International military education
				and training.
				Sec. 305. Sense of Congress regarding
				actions of United Nations peacekeepers.
				TITLE IV—PROTECTION OF VULNERABLE
				POPULATIONS AFFECTED BY A HUMANITARIAN EMERGENCY
				Sec. 401. Report regarding programs to
				protect vulnerable populations.
				Sec. 402. Protection
				assistance.
			
		3.DefinitionsIn this Act:
			(1)AgencyThe
			 term Agency means the United States Agency for International
			 Development.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on International Relations of the House of
			 Representatives.
			(3)ChildrenThe
			 term children means persons under the age of 18 years.
			(4)CoordinatorThe
			 term coordinator means the individual designated by the Secretary
			 under section 102(a).
			(5)DepartmentThe
			 term Department means the Department of State.
			(6)Exploitation of
			 childrenThe term exploitation of children
			 includes—
				(A)adult sexual
			 activity with children;
				(B)kidnapping or
			 forcibly separating children from their families;
				(C)subjecting children to
			 forced child labor;
				(D)forcing children
			 to commit or witness acts of violence, including compulsory recruitment into
			 armed forces or as combatants; and
				(E)withholding or
			 obstructing access of children to food, shelter, medicine, and basic human
			 services.
				(7)HIVThe
			 term HIV means the human immunodeficiency virus, the virus that
			 causes the acquired immune deficiency syndrome (AIDS).
			(8)Humanitarian
			 emergencyThe term humanitarian emergency means a
			 situation in which, due to a natural or manmade disaster, civilians, including
			 refugees and internally displaced persons, require basic humanitarian
			 assistance.
			(9)Inter-agency
			 standing committeeThe term Inter-Agency Standing
			 Committee means the Inter-Agency Standing Committee established in
			 response to United Nations General Assembly Resolution 46/182 of December 19,
			 1991.
			(10)ProtectionThe
			 term protection means all appropriate measures to provide the
			 physical and psychological security of, provide equal access to basic services
			 for, and safeguard the legal and human rights of, individuals.
			(11)SecretaryThe
			 term Secretary means the Secretary of State.
			(12)Sex
			 traffickingThe term sex trafficking has the meaning
			 given the term in section 103(9) of Trafficking Victims
			 Protection Act of 2000 (22 U.S.C.
			 7102) (22U.S.C.
			 7102(9)).
			(13)Sexual
			 exploitation and abuseThe term sexual exploitation and
			 abuse means causing harm to a person through—
				(A)rape;
				(B)sexual assault or
			 torture;
				(C)sex trafficking
			 and severe forms
			 of trafficking in persons;
				(D)demands for sex
			 in exchange for employment, goods, services, or protection; and
				(E)other forms of
			 sexual violence.
				(14)Trafficking in
			 personsThe term trafficking in persons has the
			 meaning given the term severe forms of trafficking in persons in
			 section 103 of Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7102).
			(14)Severe forms of
			 trafficking in personsThe term severe forms of
			 trafficking in persons has the meaning given in section 103(8) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(8)).
			(15)Vulnerable
			 populationsThe term vulnerable populations means
			 those people, such as women, children, the disabled, and the elderly, who by
			 virtue of their status are at a disadvantage in obtaining or accessing goods
			 and services.
			4.FindingsCongress makes the following
			 findings:
			(1)The nature of war
			 has changed dramatically in recent decades, putting civilians, especially women
			 and children, at greater risk of death, disease, displacement, and
			 exploitation.
			(2)In the last
			 decade alone, more than 2,000,000 children have been killed during wars, while
			 more than 4,000,000 have survived physical mutilation, and more than 1,000,000
			 have been orphaned or separated from their families as a result of war.
			(3)The use of rape,
			 particularly against women and girls, is an increasingly common tactic in
			 modern war.
			(4)Civilians,
			 particularly women and children, account for the vast majority of those
			 adversely affected by humanitarian emergencies, including as refugees and
			 internally displaced persons, and increasingly are targeted by combatants and
			 armed elements for murder, abduction, forced military conscription, involuntary
			 servitude, displacement, sexual abuse and slavery, mutilation, and loss of
			 freedom.
			(5)Large-scale
			 natural disasters, such as the tsunami that struck South East Asia, South Asia,
			 and East Africa on December 26, 2004, and claimed over 200,000 lives, are
			 particularly threatening to children, who are often orphaned or separated from
			 their families.
			(6)Traditionally,
			 the response to such humanitarian emergencies has focused on providing food,
			 medical care, and shelter needs, and has placed less emphasis on the safety and
			 security of those affected by a humanitarian emergency.
			(7)Refugee women and
			 girls face particular threats because of power inequities, including being
			 forced to exchange sex for food and humanitarian supplies, and being at
			 increased risk of rape and sexual exploitation and abuse due to poor security
			 in refugee camps.
			(8)In some
			 circumstances, humanitarian agencies have failed to make individuals affected
			 by a humanitarian emergency, especially women and children, aware of their
			 rights to protection and assistance, to give them access to effective channels
			 of redress, and to make humanitarian workers aware of their duty to respect
			 these rights and provide adequate assistance.
			(9)Refugee and
			 displaced women face heightened risks of developing complications during
			 pregnancy, suffering a miscarriage, dying, being injured during childbirth,
			 becoming infected with HIV or another sexually transmitted infection, or
			 suffering from posttraumatic stress disorder.
			(10)Despite the
			 heightened risks for women during a humanitarian emergency, women’s needs for
			 specialized health services have often been overlooked by donors and relief
			 organizations, which are focused on providing food, water, and shelter.
			(11)There is a
			 substantial need for the protection of civilians, especially women and
			 children, to be given a high priority during all humanitarian
			 emergencies.
			IPROGRAM AND
			 POLICY COORDINATION
			101.Requirement to
			 develop comprehensive strategy
				(a)In
			 GeneralThe Secretary shall, in consultation with the
			 Administrator of the United States Agency for International Development,
			 develop a comprehensive strategy for the protection of vulnerable populations,
			 especially women and children, who are affected by a humanitarian emergency.
			 The strategy shall include—
					(1)measures to
			 address the specific protection needs of women and children;
					(2)training for
			 personnel to respond to the specific needs of such vulnerable populations;
			 and
					(3)measures taken to
			 comply with section 301.
					(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to the appropriate congressional committees a report setting forth
			 the strategy described in subsection (a).
				102.Designation of
			 Coordinator
				(a)In
			 GeneralNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall designate an individual within the Department or
			 the Agency as the coordinator to be responsible for the oversight and
			 coordination of efforts by the Department and the Agency to provide protection
			 for vulnerable populations, especially women and children, affected by a
			 humanitarian emergency.
				(b)Consultation
			 RequirementThe Secretary shall consult with the Administrator of
			 the United States Agency for International Development in making a designation
			 under subsection (a).
				(c)NotificationNot
			 later than 5 days after designating an official as a coordinator under
			 subsection (a), the Secretary shall inform the appropriate congressional
			 committees of such designation.
				IIPREVENTION AND
			 PREPAREDNESS
			201.Reporting and
			 monitoring systems
				(a)Duties of
			 CoordinatorThe coordinator shall—
					(1)develop and
			 maintain a database of historical information about occurrences of sexual
			 exploitation and abuse, and other exploitation, of children during a
			 humanitarian emergency;
					(2)establish a
			 reporting and monitoring system for United States diplomatic missions to
			 collect and submit to the coordinator information that indicates that
			 vulnerable populations, especially women and children, are being targeted for
			 or are at substantial risk of violence or exploitation in humanitarian
			 emergencies;
					(3)assist United
			 States diplomatic missions in developing responses to situations where there is
			 a substantial risk of sexual exploitation and abuse or exploitation of children
			 that may occur during a humanitarian emergency; and
					(4)develop
			 mechanisms for the receipt and distribution of reports to and from the public
			 and relevant nongovernmental and international organizations of evidence of
			 sexual exploitation and abuse and exploitation of children during a
			 humanitarian emergency.
					(b)ConsultationIn
			 carrying out duties under paragraphs (1) and (2) of subsection (a), the
			 Coordinator shall consult with inter-governmental organizations and
			 nongovernmental organizations.
				202.Protection
			 training and expertise
				(a)Fellowship
			 ProgramThe Administrator of the United States Agency for
			 International Development is authorized to establish a fellowship program at
			 the Agency to increase the expertise of the personnel of the Agency in
			 developing programs and policies to carry out activities related to the
			 protection of vulnerable populations, especially women and children, affected
			 by a humanitarian emergency.
				(b)Term of
			 FellowshipAn individual may participate in a fellowship under
			 this section for a term of not more than 3 years.
				(c)Number of
			 FellowsThe Administrator is authorized to employ up to 10
			 fellows at any one time under this program.
				(d)QualificationAn
			 individual is qualified to participate in a fellowship under this section if
			 such individual has the specific expertise required—
					(1)to develop and
			 implement policies and programs related to the protection of vulnerable
			 populations, especially women and children; and
					(2)to promote the
			 exchange of knowledge and experience between the Agency and entities that
			 assist the Agency in carrying out assistance programs.
					IIIPROTECTION OF
			 REFUGEES AND INTERNALLY DISPLACED PERSONS
			301.Codes of
			 conductNone of the funds made
			 available by the Department or Agency to provide assistance under section 491
			 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2292) or overseas assistance under section 2 of the
			 Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601) may be provided
			 to a primary grantee or contractor for the purpose of providing assistance to
			 refugees or internally displaced persons unless such grantee or contractor has
			 adopted a code of conduct that is consistent with the 6 core principles
			 recommended by the Inter-Agency Standing Committee. To the extent practicable,
			 a grantee or contractor that has adopted such a code of conduct shall ensure
			 that subgrantees and subcontractors of such grantee or contractor have adopted,
			 or agree to act in accordance with, such a code of conduct.
			302.Health
			 services for refugees and displaced persons
				(a)Provision of
			 Health Services to Vulnerable Populations Affected by Humanitarian
			 EmergenciesThe coordinator shall seek to ensure that
			 organizations funded by the Department and the Agency for the purpose of
			 responding to a humanitarian emergency coordinate and implement activities
			 needed to respond to the health needs of vulnerable populations, especially
			 women and children, as soon as practicable and not later than 30 days after the
			 onset of a humanitarian emergency.
				(b)Activities
			 DefinedThe activities referred to in subsection (a) include
			 activities to—
					(1)prevent and
			 manage respond to the consequences of
			 sexual violence;
					(2)reduce
			 transmission of HIV;
					(2)provide testing and
			 treatment for HIV/AIDS and sexually transmitted diseases;
					(3)provide
			 obstetric essential obstetric and
			 prenatal care; and
					(4)develop a plan to
			 integrate essential women’s health
			 services into the primary health care services provided during a humanitarian
			 emergency.
					303.Economic
			 self-sufficiency of vulnerable populations affected by a humanitarian
			 emergency
				(a)Amendments to
			 Microenterprise Act of 2000Section 102 of the Microenterprise
			 for Self-Reliance Act of 2000 (22 U.S.C. 2151f note) is amended—
					(1)in paragraph
			 (4)—
						(A)by redesignating
			 subparagraphs (B), (C), and (D) and subparagraphs (C), (D), and (E),
			 respectively; and
						(B)by inserting
			 after subparagraph (A) the following:
							
								(B)Women displaced by armed conflict are
				particularly at risk, lacking access to traditional livelihoods and means for
				generating income.
								;
				and
						(2)in paragraph
			 (13)—
						(A)by redesignating
			 subparagraph (B) as subparagraph (C); and
						(B)by inserting
			 after subparagraph (A) the following:
							
								(B)Particular efforts should be made to
				expand the availability of microcredit programs to internally displaced
				persons, who historically have not had access to such
				programs.
								.
						(b)Amendment to
			 the Foreign Assistance ActSection 256(b)(3) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2212(b)(3)) is amended by inserting after clients the
			 following: , including women microentrepeneurs,.
				304.International
			 military education and trainingSection 541 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2347) is amended—
				(1)by striking
			 or (iv) and inserting (iv); and
				(2)by striking
			 rights. and inserting rights, or (v) improve the
			 protection of civilians, especially women and children, including those who are
			 refugees or displaced persons..
				305.Sense of
			 Congress regarding actions of United Nations peacekeepersIt is the sense of Congress that—
				(1)the
			 Secretary-General of the United Nations should strengthen the existing ability
			 of the United Nations Department of Peacekeeping Operations to protect
			 civilians, especially women and children, from sexual exploitation and abuse by
			 personnel in peace operation missions by—
					(A)directing the
			 Department of Peacekeeping Operations to identify nongovernmental organizations
			 and local community officials to receive and communicate to senior level
			 mission officials credible reports from civilians of sexual exploitation and
			 abuse;
					(B)ensuring that
			 there is a mechanism in place for all credible allegations of sexual
			 exploitation and abuse to be brought to the attention of senior level mission
			 officials in an expedited fashion;
					(C)developing
			 missions based rapid response teams to investigate allegations of sexual
			 exploitation and abuse;
					(D)improving
			 informational programs for United Nations personnel on their responsibility not
			 to engage in acts of sexual exploitation and abuse and the sanctions for such
			 actions;
					(E)identifying troop
			 contributing countries that refuse to investigate allegations of sexual
			 exploitation and abuse by nationals serving in peacekeeping missions;
					(F)permanently
			 excluding individuals found to have engaged in sexual abuse or exploitation, as
			 well as troop contingent commanders and civilian managerial personnel complicit
			 in such behavior, from participating in future United Nations peacekeeping
			 missions; and
					(G)demanding that
			 troop contributing countries—
						(i)thoroughly
			 investigate cases in which their nationals have been alleged to have engaged in
			 sexual abuse or exploitation which on United Nations peacekeeping missions;
			 and
						(ii)punish those
			 found guilty of such misconduct;
						(2)troop
			 contributing states should ensure that their soldiers are properly trained on
			 United Nations guidelines regarding proper conduct towards civilians, in
			 particular those guidelines that address gender-based violence, before
			 participating in United Nations peace operation missions;
				(3)the United
			 Nations should suspend payment of peacekeeping funds to countries when there is
			 credible evidence of sexual exploitation and abuse by troops of such countries
			 that are participating in peacekeeping operations, and the governments of such
			 countries are not investigating or punishing such conduct; and
				(4)the Secretary
			 should consider a suspension of United States military assistance to countries
			 that do not—
					(A)investigate
			 allegations of sexual exploitation and abuse by troops participating in United
			 Nations peacekeeping operations; or
					(B)hold perpetrators
			 of such abuse and exploitation accountable.
					IVPROTECTION OF
			 VULNERABLE POPULATIONS AFFECTED BY A HUMANITARIAN EMERGENCY
			401.Actions to
			 support protection
				(a)Programs of the
			 International Bank for Reconstruction and DevelopmentThe United
			 States Executive Director of the International Bank for Reconstruction and
			 Development should take steps to ensure that disarmament, demobilization, and
			 reintegration programs developed and funded by the International Bank for
			 Reconstruction and Development provide benefits to former combatants that are
			 comparable to the benefits provided by such programs to other
			 individuals.
				(b)Report
			 Regarding Programs To Assist Civilian PoliceNot later than 180
			 days after the date of enactment of this Act, the Secretary shall submit a
			 report to the appropriate congressional committees on all current programs
			 being conducted by the Department or the Agency to assist foreign countries
			 with the enforcement of the laws of such countries that are designed to protect
			 women and children and improve accountability for sexual exploitation and
			 abuse.
				402.Protection
			 assistanceChapter 1 of part I
			 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end the
			 following new section:
				
					135.Assistance for
				the protection of vulnerable populations during humanitarian
				emergencies
						(a)AuthorityNotwithstanding any other provision of
				law, and subject to the limitations of subsection (b), the President is
				authorized to provide assistance for The President is authorized to use the
				authorities in this Act to provide assistance for programs,
				projects, and activities to promote the security of, provide equal access to
				basic services for, and safeguard the legal and human rights of civilians,
				especially women and children, who are affected by a humanitarian emergency.
				Such assistance shall include programs—
							(1)to build the
				capacity of nongovernmental organizations to address the special protection
				needs of vulnerable populations, especially women and children, affected by a
				humanitarian emergency;
							(2)to support local
				and international nongovernmental initiatives to prevent, detect, and report
				exploitation of children and sexual exploitation and abuse, including through
				the provision of training humanitarian protection monitors for refugees and
				internally displaced persons;
							(3)to conduct
				protection and security assessments for refugees and internally displaced
				persons in camps or in communities for the purpose of improving the design and
				security of camps for refugees and internally displaced persons, with special
				emphasis on the security of women and children;
							(4)to provide, when
				practicable, education during a humanitarian emergency, including structured
				activities that create safe spaces for children, in particular girls;
							(5)to reintegrate
				and rehabilitate former combatants and survivors of a humanitarian emergency,
				including through education, psychosocial assistance and trauma counseling,
				family and community reinsertion, medical assistance, and strengthening
				community systems to support sustained reintegration;
							(6)to establish
				registries and clearinghouses to trace relatives and begin family
				reunification, with a specific focus on helping children find their
				families;
							(7)to provide
				interim care and placement for separated children and orphans, including
				monitoring and followup services;
							(8)to provide legal
				services for survivors of sexual exploitation, abuse, or torture, including the
				collection of evidence for war crimes tribunals and advocacy for legal reform;
				and
							(9)to provide to
				local law enforcement personnel working in areas affected by a humanitarian
				emergency training in human rights law, particularly as it relates to the
				protection of women and children.
							(b)Availability of
				AssistanceAmounts made available to carry out this part and
				chapter 4 of part II may be made available to carry out this
				section.
						.
			
	
		May 25, 2006
		Reported with amendments
	
